MEMORANDUM ***
Given the record before us, we cannot conclude that the district court abused its discretion when it determined there was no basis for granting defendant’s untimely motion to substitute counsel. See United States v. McClendon, 782 F.2d 785, 789 (9th Cir.1986). Second, because there was no plea agreement on the table, the district court did not violate Fed. R.Crim. Pro. 11(c)(1) during its discussions with Sandoval. See United States v. Garfield, 987 F.2d 1424, 1426-27 (9th Cir.1993). Third, by stipulating that the fact of his prior conviction could be read to the jury, defendant waived the right to contest admission of this evidence under Federal Rule of Evidence 609(a)(1). See Ohler v. United States, 529 U.S. 753, 755-59, 120 S.Ct. 1851, 146 L.Ed.2d 826 (2000); United States v. Jimenez, 214 F.3d 1095, 1098 (9th Cir.2000). Finally, defendant has not made any showing that the result of his trial would have been different if he had access to non-redacted copies of the lab reports. As such, the government did not violate Brady v. State of Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). See Strickler v. Greene, 527 U.S. 263, 280-82, 119 S.Ct. 1936, 144 L.Ed.2d 286 (1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.